

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
NOTICE: YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS, AND
EFFECT OF THIS SEPARATION AGREEMENT AND GENERAL RELEASE. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT.
The parties to this Separation Agreement and General Release (hereinafter
“Agreement”) are Fibrocell Science, Inc. (the “Company”) and Kimberly M. Smith
(“Employee”) (collectively, “Parties”).
WHEREAS, Employee tendered her resignation as Vice President of Corporate
Accounting and Controller of the Company, effective as of March 31, 2017 (the
“Termination Date”); and
WHEREAS, the Company and Employee desire to set forth their agreement concerning
the terms and conditions of the cessation of employment of Employee, including
the precise nature and amount of compensation to be provided to Employee and any
other rights and obligations of the Company and Employee following Employee’s
resignation;
NOW, THEREFORE, in consideration of the respective promises set forth herein,
which the Parties acknowledge are adequate consideration for the promises made
herein, and subject to the conditions described herein, the Parties acknowledge
and agree as follows:
1.    Termination Date: Employee’s employment with the Company shall end on the
Termination Date. The Company shall pay any and all of Employee’s compensation
due and owing as of the Termination Date, including Employee’s accrued but
unused vacation for fiscal year 2016 (24 hours) and for fiscal year 2017 any
accrued but unused vacation up to and including the Termination Date, in
accordance with the Company’s usual compensation and payroll practices. Employee
shall be entitled to reimbursement of all reasonable unreimbursed business
expenses incurred as of the Termination Date in accordance with Company’s
expense reimbursement policy. Except as specifically provided by this Agreement,
the Company shall have no other obligations or liabilities to Employee following
the Termination Date.
2.    Employment Through Separation Date: As consideration for Employee signing
this Agreement no later than 21 days from the date on which Employee receives
it, not revoking it during the first Revocation Period (defined below), and
abiding by this Agreement’s terms, the Company shall continue to employ Employee
through the Termination Date and, beginning on March 10, 2017, shall permit
Employee to work a reduced schedule of at least 20 hours per week, but no more
than 30 hours per week, at her current full rate of pay.
3.    Severance Payment: As consideration for Employee signing this Agreement on
the Termination Date, not revoking it and complying with its terms, the Company
shall pay Employee the total amount of twenty-six thousand dollars ($26,000)
(the “Severance Payment Amount”). The Company shall pay the Severance Payment
Amount to Employee, less applicable withholdings and deductions, on the
Company’s next regular payday following the expiration of the second Revocation
Period (defined herein). The Parties agree that the Severance Payment Amount is
contingent on Employee continuing to remain employed by the Company and
performing her duties through the Termination Date (subject to the reduced work
schedule set forth in Section 2 hereof). The treatment of any outstanding stock
options held by the Employee on the Termination Date shall be determined in
accordance with the terms of the Company’s 2009 Equity Incentive Plan and the
applicable award agreements.


1

--------------------------------------------------------------------------------



Exhibit 10.1


4.    Release: Employee, for herself, her attorney, heirs, executors and
assigns, does hereby fully and forever release and discharge the Company and its
past, current and future subsidiaries and affiliates, as well as their
predecessors, successors, assigns, and all of their past, current and former
directors, officers, partners, agents, employees, attorneys, and administrators
(collectively, the “Company Released Parties”) from all suits, causes of action,
and/or claims, demands or entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which Employee has or may have against any of them
arising out of or in connection with her employment by the Company, the
termination of Employee’s employment with the Company, or any event,
transaction, or matter occurring or existing on or before the date of Employee’s
signing of this Agreement related to the Company, except that Employee is not
releasing (i) Employee’s continuing rights to indemnification and coverage under
the Company’s current and future director and officer insurance policies to the
same extent as the directors and officers of the Company are covered under such
policies, which rights shall survive the Employee’s termination of employment,
in accordance with the terms of such policies; (ii) any other right to
indemnification or insurance coverage that Employee may have under the Company’s
insurance policies, certificate of incorporation, bylaws or otherwise; (iii) any
claims relating to any rights Employee may have pursuant to stock option awards
granted to Employee by the Company (collectively, the “Stock Option Awards”)
that vested before the Termination Date; or (iv) any claims arising after the
date of Employee signing this Agreement. Employee shall not file or otherwise
institute any claim, demand or lawsuit seeking damages or other relief and not
to otherwise assert any claims, demands or entitlements that are released
herein. Employee further hereby irrevocably and unconditionally waives any and
all rights to recover any relief or damages concerning the claims, demands or
entitlements that are released herein. Employee represents and warrants that
Employee has not previously filed or joined in any such claims, demands or
entitlements against the Company or the other persons or entities released
herein and that Employee will indemnify and hold them harmless from all
liabilities, claims, demands, costs, expenses and/or attorney’s fees incurred as
a result of any such claims, demands or lawsuits.
This Agreement specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the Equal Pay
Act, the Americans with Disabilities Act, and the Family and Medical Leave Act,
all as amended, or any other applicable federal, state, or local law), claims
under the Worker Adjustment and Retraining Notification Act, claims under the
Sarbanes-Oxley Act of 2002, including the Corporate and Criminal Fraud
Accountability Act, claims under the Employee Retirement Income Security Act, as
amended, claims under the Fair Labor Standards Act, as amended (or any other
applicable federal, state or local statute relating to payment of wages), claims
for wrongful discharge in violation of public policy, claims under the
Employment Discrimination Bureau (EDB) - Pennsylvania, the Pennsylvania Family
Leave Act, the Pennsylvania Workers’ Compensation Act, the Pennsylvania State
Wage and Hour Law, the Pennsylvania Law on Equal Pay, the Pennsylvania Political
Activities of Employees Law, the Pennsylvania Lie Detector Testing Law, the
Pennsylvania Tobacco Use Law, the Pennsylvania Genetic Testing Law, the State of
Pennsylvania Labor Relations Act, the Pennsylvania Human Rights Law, and the
Pennsylvania Labor Law, claims for discrimination in violation of the
Pennsylvania Human Relations Act, claims for breach of express or implied
contract, wage orders, claims concerning recruitment, hiring, termination,
salary rate, severance pay, wages or benefits due, sick leave, holiday pay,
vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by Employee or on her behalf in any suit, charge
of discrimination, or claim against the Company or the persons or entities
released herein.
Employee acknowledges that different or additional facts may be discovered in
addition to what Employee now knows or believes to be true with respect to the
matters released in this Agreement, and this


2

--------------------------------------------------------------------------------



Exhibit 10.1


Agreement shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.
However, notwithstanding the foregoing, nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement,
including, without limitation, any claims arising under state unemployment
insurance or workers compensation laws.  Likewise, nothing in this Agreement
shall be construed to prohibit Employee from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
any comparable state or local agency.  Notwithstanding the foregoing, Employee
agrees to waive her right to recover individual relief from the Company Released
Parties in any charge, complaint, or lawsuit filed by Employee or anyone on her
behalf.
5.    Non-admission of Liability or Wrongdoing: The Parties understand and agree
that the execution of this Agreement does not constitute an admission by any
party of any liability or wrongdoing on the part of that party.
6.    Restricted Information: Employee shall not disclose to anyone outside of
the Company, or use for Employee’s own benefit or the benefit of anyone other
than the Company, any nonpublic information regarding the Company’s business,
including but not limited to: (a) customer information, such as the Company’s
customer list and other nonpublic information regarding the Company’s customers,
such as customer contact information; contract terms; customer files;
information regarding customer history, needs and preferences; and information
designated by customers to be kept confidential; (b) financial information, such
as sales plans and forecasts; sales and earnings figures; cost and profitability
information; and pricing; (c) corporate strategies, marketing and other
strategic plans; (d) technical and product information, such as sources of
supply; manufacturing methods; product development plans; product testing plans,
protocols, data and results; and intellectual property; and (e) personnel files
and information (collectively, the “Restricted Information”). Restricted
Information does not include any information that is, or becomes, in the public
domain through no disclosure or other action (whether direct or indirect) by
Employee. The obligations in this Section 6 with respect to a particular piece
of Restricted Information shall remain in effect until that piece of information
enters the public domain through no breach of contract or duty by Employee.
Pursuant to 18 USC § 1833(b), Employee agrees and understands that an individual
may not be held liable under any criminal or civil federal or state trade secret
law for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Additionally, an individual suing an entity for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his or her attorney and use the trade secret information in
the court proceeding, so long as any document containing the trade secret is
filed under seal and the individual does not disclose the trade secret except
pursuant to court order. Nothing in this Agreement is intended to conflict with
18 USC § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 USC § 1833(b).
7.    Non-Disparagement: Employee shall not make any written or oral statement
that may defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of (a) the Company and its subsidiaries and
affiliates, (b) their employees, officers, directors or trustees or (c) the
services and/or products being developed or provided by the Company or its
subsidiaries or affiliates. The Company, including its Director of Human
Resources, Section 16 officers and members of its Board of Directors shall not
make any written or oral statement that may defame, disparage or cast in a
negative light so as to do harm to the personal or professional reputation of
Employee.
8.    Cooperation: Employee shall cooperate with the Company and its
subsidiaries or affiliates in connection with any pending or future
investigation, litigation, proceeding or other matter which may be filed


3

--------------------------------------------------------------------------------



Exhibit 10.1


against or by the Company or its subsidiaries or affiliates with any agency,
court, or other tribunal and concerning or relating to any matter falling within
Employee’s knowledge or former area of responsibility. Employee shall provide
reasonable assistance and completely truthful testimony in such matters as
needed. The Company shall compensate the Employee for services performed by
Employee pursuant to this Section 8 at $200 per hour and shall reimburse
Employee for all reasonable associated out of pocket expenses incurred at the
request of the Company.
9.    Consulting Agreement: The Company also agrees, conditioned on Employee’s
double execution of, non-revocation of and compliance with this Agreement, to
compensate Employee at a rate of $200 per hour for any consulting services
Employee provides to the Company, upon the Company’s request, after the
Termination Date, subject to the parties mutually agreeing to additional terms
regarding such consulting arrangement.
10.    Return of Property; Deductions: Promptly after the Termination Date,
Employee shall return the original and all copies of Company property, including
but not limited to any and all Restricted Information and all documents, files,
manuals, forms, records, contact information or lists, financial information,
drawings, plans, hardware, software, access codes, keys, credit cards, and any
and all other physical, intellectual, or personal property of the Company or its
subsidiaries or affiliates. Employee hereby authorizes the Company to deduct as
an offset from the above-referenced Special Payment Amount the value of any
Company property not returned or returned in a damaged condition as well as any
monies paid by the Company on Employee’s behalf, unless prohibited by applicable
law. Employee further represents that Employee has not retained any non-public
information about the Company or its affiliates or subsidiaries on any personal
computer or portable data storage device or in any other manner.
11.    Breach: In the event that Employee or the Company breaches or threatens
to breach any provision of this Agreement, Employee or the Company, as
applicable, shall be entitled to seek any and all equitable and legal relief
provided by law, specifically including immediate and permanent injunctive
relief. Employee and the Company hereby waive any claim that the other Party has
as an adequate remedy at law. In addition, and to the extent not prohibited by
law, Employee and the Company, as applicable, shall be entitled to an award of
all costs and attorneys’ fees incurred by either Party in any successful effort
to enforce the terms of this Agreement. The foregoing relief shall not be
construed to limit or otherwise restrict either Party’s ability to pursue any
other remedy provided by law, including the recovery of any actual, compensatory
or punitive damages.
12.    Communication with Government Agencies: Notwithstanding anything to the
contrary herein, Employee understands that nothing in this Agreement restricts
or prohibits Employee from initiating communications directly with, responding
to any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity (collectively,
“Government Agencies”), or from making other disclosures that are protected
under the whistleblower provisions of state or federal law or regulation, and
Employee does not need the Company’s prior authorization to engage in such
conduct. This Agreement does not limit Employee’s right to receive an award for
information provided to Government Agencies.
13.    Section 409A: This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from


4

--------------------------------------------------------------------------------



Exhibit 10.1


Section 409A to the maximum extent possible. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A and any payments to be made under this
Agreement that are subject to Section 409A and that are payable to a “specified
employee” on account of “separation from service” (other than amounts exempt
from Section 409A) during the first six (6) months after the date of Employee’s
“separation from service,” shall be paid on the first day of the seventh month
beginning after the date of Employee’s “separation from service” (or upon
Employee’s death, if earlier). Notwithstanding the foregoing, the Company makes
no representations that the payments provided under this Agreement comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of non-compliance with Section 409A.
14.    Arbitration of Disputes: Any dispute, controversy or claim arising out of
or related to Employee’s employment with the Company, this Agreement or any
breach of this Agreement shall be submitted to and decided by binding
arbitration in the County of Chester, Pennsylvania. Arbitration shall be
administered exclusively by the American Arbitration Association and shall be
conducted consistent with the rules, regulations and requirements thereof as
well as any requirements imposed by state law. Any arbitral award determination
shall be final and binding upon the Parties.
15.    Acknowledgements by Employee: In signing this Agreement, Employee
acknowledges:
(1)
That she has not suffered any job-related wrongs or injuries, such as any type
of discrimination, for which she might still be entitled to compensation or
relief in the future. Except as otherwise set forth herein, Employee has been
paid all wages, compensation and benefits, and other amounts that the Company or
any Company Released Party should have paid her in the past.

(2)
That she is not aware of any unlawful conduct by the Company or any of its
directors, officers or employees.

(3)
That she is intentionally releasing claims that she did not know that she might
have and that, with hindsight, she might regret having released. Employee has
not assigned or given away any of the claims she is releasing.

(4)
That she has read and understands this Agreement and that she has been advised
to consult with an attorney about its meaning and effect and has done so.

(5)
That she is receiving monies or other consideration to which she is not
otherwise entitled by signing the Agreement and that she is releasing all claims
against the Company Released Parties, whether known or unknown, knowingly and
voluntarily and without duress, coercion or undue influence of any kind.

16.    Knowing and Voluntary Execution: Employee states and represents that she
has carefully read this Agreement and knows and understands the contents
thereof, and that she has executed the same as her own free act and deed.
Employee also acknowledges that she has had the opportunity to ask questions
about each and every provision of this Agreement and that she fully understands
the effect of the provisions contained herein upon her legal rights.
17.    Executed Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


5

--------------------------------------------------------------------------------



Exhibit 10.1


18.    Modification: No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by both Parties.
19.    Effect of Void Provision: If a Party successfully asserts that any
provision in this Agreement is void or invalid, the rest of the Agreement shall
remain valid and enforceable unless the other Party elects to cancel it. If this
Agreement is cancelled by the Company or Employee successfully asserts that
Sections 4, 5, 6, 7, 8, 10, 15, 16, 20 and 21 are void or invalid pursuant to
the preceding sentence, then Employee will forfeit and/or repay any additional
amounts which Employee received in exchange for signing it.
20.    Assignability: Employee’s obligations and agreements under this Agreement
shall be binding on her heirs, executors, legal representatives and assigns and
shall inure to the benefit of any successors and assigns of the Company. The
Company may, at any time, assign this Agreement or any of its rights or
obligations arising hereunder (other than its payment obligations) to any party.
The Company’s obligations and agreements under this Agreement shall be binding
on its successors and assigns and shall inure to the benefit of Employee’s
heirs, successors and assigns.
21.    Entire Agreement: This Agreement sets forth the entire agreement between
the Parties hereto and supersedes and replaces any and all prior or
contemporaneous representations or agreements, whether oral or written, relating
to the subject matter herein (specifically excluding, however, post-termination
obligations contained in the Stock Option Awards, which shall remain in full
force and effect). Each Party acknowledges that when they decided to sign this
Agreement, they were not relying on any representations that are not in this
Agreement. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the Parties.
22.    Governing Law: This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of law provisions.
YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY, AND THE COMPANY ADVISES THAT YOU DISCUSS IT WITH
YOUR ATTORNEY AT YOUR OWN EXPENSE. YOU ACKNOWLEDGE THAT FOR EACH OF YOUR
SIGNATURES BELOW YOU HAVE HAD AT LEAST 21 CALENDAR DAYS FROM THE DATE YOU
RECEIVED THIS AGREEMENT TO CONSIDER ITS TERMS BEFORE SIGNING IT. BY SIGNING IT
YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.
YOU MUST SIGN THIS AGREEMENT A SECOND TIME ON THE TERMINATION DATE (MARCH 31,
2017) AND DELIVER A SIGNED COPY OF THIS AGREEMENT TO EDWARD RUSSELL, HUMAN
RESOURCES. IF YOU FAIL TO DO SO, YOU WILL NOT RECEIVE THE SEVERANCE PAYMENT
DESCRIBED IN IT.
YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT ON A PARTICULAR
OCCASION. TO DO SO, YOU MUST DELIVER A WRITTEN NOTICE OF REVOCATION TO EDWARD
RUSSELL, HUMAN RESOURCES, BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE
APPLICABLE TIME YOU SIGNED IT (“REVOCATION PERIOD”). IF YOU REVOKE THIS
AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL NOT RECEIVE THE BENEFITS,
INCLUDING THE SEVERANCE PAYMENT, DESCRIBED IN IT. EACH EFFECTIVE DATE OF THIS
AGREEMENT IS THE EIGHTH DAY AFTER YOU SIGN WITHOUT REVOCATION.


[SIGNATURE PAGE TO FOLLOW]


6

--------------------------------------------------------------------------------



Exhibit 10.1


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify their agreement to the terms of this Agreement, the
parties have executed this Agreement on the dates set forth under their
signatures which appear below.


EXECUTE NO LATER THAN 21 DAYS AFTER RECEIPT OF AGREEMENT
PURSUANT TO SECTION 2 OF AGREEMENT




KIMBERLY M. SMITH
 
FIBROCELL SCIENCE, INC.
 
 
 
 
 
/s/ Kimberly M. Smith
 
By:
John M. Maslowski
 
 
 
 
 
Print Name:
Kimberly M. Smith
 
Title:
Chief Executive Officer
 
 
 
 
 
Date:
March 3, 2017
 
Date:
March 3, 2017







PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify their agreement to the terms of this Agreement, the
parties have executed this Agreement on the dates set forth under their
signatures which appear below.


EXECUTE ON TERMINATION DATE
PURSUANT TO SECTION 3 OF AGREEMENT




KIMBERLY M. SMITH
 
FIBROCELL SCIENCE, INC.
 
 
 
 
 
/s/ Kimberly M. Smith
 
By:
 
 
 
 
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
Date:
 
 
Date:
 







7